                                          Case 5:19-cv-06226-EJD Document 49 Filed 05/29/20 Page 1 of 9




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6                                           SAN JOSE DIVISION

                                   7
                                         NEO4J, INC.,
                                   8                                                          Case No. 5:19-cv-06226-EJD
                                                          Plaintiff,
                                   9                                                          ORDER GRANTING IN PART AND
                                                    v.                                        DENYING IN PART MOTION TO
                                  10                                                          STRIKE
                                         GRAPH FOUNDATION, INC.,
                                  11                                                          Re: Dkt. No. 32
                                                          Defendant.
                                  12
Northern District of California
 United States District Court




                                  13             Before the Court is Plaintiff Neo4j, Inc.’s (“Plaintiff or “Neo4j USA”) motion to strike

                                  14   Defendant Graph Foundation, Inc.’s (“Defendant” or “GFI”) Fourth Affirmative Defense for

                                  15   Naked License Abandonment of Trademark; Fifth Affirmative Defense for “Right to Fork and Use

                                  16   Neo4J Open Source under GitHub Terms of Service;” and Sixth Affirmative Defense for

                                  17   Cancellation of Trademark Procured by Fraud in its Amended Answer to Complaint. Dkt. No. 31

                                  18   (“Amended Answer”). The Court took the matter under submission for decision without oral

                                  19   argument pursuant to Civil Local Rule 7-1(b). For the reasons below, Plaintiff’s motion is

                                  20   GRANTED in part and DENIED in part.

                                  21        I.      Background

                                  22             Neo4j USA is a Delaware corporation with its principal place of business in San Mateo,

                                  23   California, specializing in graph database management systems. Complaint, Dkt. No. 1, ¶ 2.

                                  24   Neo4j USA’s platform “helps organizations make sense of their data by revealing how people,

                                  25   processes and digital systems are interrelated.” Ibid. Plaintiff was originally incorporated as Neo

                                  26   Technology, Inc., but changed its name to Neo4j, Inc. in or about July 2017. Ibid.

                                  27             Plaintiff owns the trademark for the word mark “Neo4j,” U.S. Trademark Registration No.

                                  28   Case No.: 5:19-cv-06226-EJD
                                       ORDER GRANTING IN PART AND DENYING IN PART MOTION TO STRIKE
                                                                        1
                                             Case 5:19-cv-06226-EJD Document 49 Filed 05/29/20 Page 2 of 9




                                   1   4,784,280. Id. at ¶ 10. Plaintiff first used this trademark in June 2006 and has continually used it

                                   2   since it was published by the USPTO in May 2015 and issued on August 4, 2015. Id. at ¶ 11.

                                   3   Plaintiff offers a free version of Neo4j software known as Neo4j “Community Edition” on an open

                                   4   source basis under the GNU General Public License (“GPL”). Id. at ¶ 13. It also offers a more

                                   5   advanced commercial option that includes Neo4j USA’s support, known as the Neo4j “Enterprise

                                   6   Edition.” Ibid. Plaintiff originally offered the Enterprise Edition under both a paid for

                                   7   commercial license and the free GNU Affero General Public License (“AGPL”), a variant of the

                                   8   GPL. Id. at ¶ 14. In November 2018, Plaintiff released an updated version of the Enterprise

                                   9   Edition, version 3.5, which it offered exclusively under the paid for commercial license. Id. at ¶

                                  10   16.

                                  11           Plaintiff alleges that Defendant GFI was formed on or around June 21, 2018 in response to

                                  12   Plaintiff’s decision to cease offering the Enterprise Edition on an open source basis. Id. at ¶ 18.
Northern District of California
 United States District Court




                                  13   On its website, Defendant offers a graph database software called “ONgDB,” which is described

                                  14   as the “free and open source Neo4j Enterprise project” and “a non-restrictive fork of Neo4j, the

                                  15   world’s leading Graph Database.” Id. at ¶ 19. Plaintiff alleges that Defendant markets ONgDB as

                                  16   identical to the current version of the Enterprise Edition, when in fact ONgDB is compiled by and

                                  17   includes source code authored by Defendant. Id. at ¶¶ 21-22. Additionally, Plaintiff alleges that

                                  18   the ONgDB download contains numerous executable files that include “neo4j” in their names. Id.

                                  19   at ¶ 24. Plaintiff further alleges that Defendant’s repository for ONgDH source code contains a

                                  20   number of false and misleading statements. Id. at ¶ 27. Specifically, the repository page (hosted

                                  21   by Github.com) states that “ONgDB keeps in sync with the Neo4j github [repositiory]” and calls

                                  22   itself a “Neo4j Enterprise Fork,” which Plaintiff alleges is misleading consumers into believing

                                  23   they are receiving authentic Neo4j software. Id. at ¶ 29.

                                  24           On October 1, 2019, Plaintiff filed this action against Defendant, asserting (1) Trademark

                                  25   Infringement; (2) False Designation of Origin; (3) False Advertising; and (4) Federal and State

                                  26   Unfair Competition. On December 5, 2019, this Court determined that the case was related to

                                  27   another trademark infringement action filed by Neo4j USA—Neo4j, Inc., et al., v. PureThink,

                                  28   Case No.: 5:19-cv-06226-EJD
                                       ORDER GRANTING IN PART AND DENYING IN PART MOTION TO STRIKE
                                                                        2
                                           Case 5:19-cv-06226-EJD Document 49 Filed 05/29/20 Page 3 of 9




                                   1   LLC, et al., No. 5:18-cv-7182-EJD (the “PureThink Action”). Defendant filed an answer on

                                   2   December 26, 2019 and an Amended Answer on January 24, 2020, raising a number of affirmative

                                   3   defenses. On February 7, 2020, Plaintiff filed the present motion to strike Defendant’s fourth,

                                   4   fifth, and sixth affirmative defenses. Dkt. No. 32 (“Motion”).

                                   5           The fourth affirmative defense, the “Naked License Abandonment” defense, states in full:

                                   6              “Plaintiff claims it owns the Neo4j trademark but there is confusion whether

                                   7              that is a company name trademark or a product name trademark. This

                                   8              confusion is exacerbated by the fact that Neo4j Sweden asserts they own the

                                   9              software, not Plaintiff, and they use Neo4j as part of the company name and

                                  10              call the open source software product Neo4j too. As Neo4j is licensed as

                                  11              open source software, and, to the knowledge of Defendant, Plaintiff has no

                                  12              right under the open source license to inspect or supervise the quality of the
Northern District of California
 United States District Court




                                  13              open source licensees’ work, there is no ability to maintain quality control

                                  14              of how licensees modify, use, distribute or convey the software. As a result,

                                  15              plaintiff has abandoned the Neo4j trademark under the doctrine of Naked

                                  16              License.”

                                  17   Amended Answer, ¶ 4., p. 7. In the fifth affirmative defense, the “Right to Fork” defense,

                                  18   Defendant provides an excerpt from the GitHub Terms of Service, which allegedly authorize any

                                  19   user to use and fork the software. Id. at ¶ 5, p. 7. It then alleges:

                                  20              “Plaintiff’s Complaint is vague and ambiguous as to whether it is alleging

                                  21              that Defendant’s forking and use of Neo4J Open Source is a violation of the

                                  22              Lanham Act or an Unfair Trade Practice. To the extent Plaintiff is so

                                  23              alleging, that claim is barred by the GitHub Terms of Service which

                                  24              expressly allow for such forking and use.”

                                  25   Ibid. Finally, the sixth affirmative defense, the “Cancellation of Trademark” defense, provides in

                                  26   full:

                                  27              “The Registered Trademark for NEO4J, Reg. No. 4,784,280, was procured

                                  28   Case No.: 5:19-cv-06226-EJD
                                       ORDER GRANTING IN PART AND DENYING IN PART MOTION TO STRIKE
                                                                        3
                                           Case 5:19-cv-06226-EJD Document 49 Filed 05/29/20 Page 4 of 9




                                   1               by fraud as the representation was that Neo Technology (a Delaware

                                   2               corporation) (changed to Neo4J, Inc.) first used the trademark in 6-4-2006

                                   3               and in commerce in 5-28-2007. These statements are false as Neo

                                   4               Technology did not exist on those dates represented as the company was

                                   5               formed 7-7-2011 in Delaware under File Number 5007564. Because the

                                   6               registration was procured by fraud, the registration should be cancelled

                                   7               pursuant to 15 U.S.C. §1119.”

                                   8   Id. at ¶ 6, p. 7-8.

                                   9           The fourth and sixth affirmative defenses are substantially similar to the counterclaims and

                                  10   affirmative defenses raised by the defendants in the PureThink Action. On February 11, 2020,

                                  11   Neo4j USA filed a motion for judgment on the pleadings with respect to these related

                                  12   counterclaims and affirmative defenses in the PureThink Action. On May 21, 2020, this Court
Northern District of California
 United States District Court




                                  13   granted that motion for judgment on the pleadings, finding that the defendants’ allegations related

                                  14   to abandonment and cancellation were insufficient to support a counterclaim or affirmative

                                  15   defense. Order Granting Motion for Judgment on the Pleadings, Neo4j, Inc., et al. v. PureThink,

                                  16   et al., Dkt. No. 70 (May 21, 2020) (the “PureThink Order”).

                                  17        II.    Legal Standard

                                  18           Federal Rule of Civil Procedure 12(f) permits a court to “strike from a pleading an

                                  19   insufficient defense or any redundant, immaterial, impertinent, or scandalous matter.” Fed. R.

                                  20   Civ. P. 12(f). “The function of a Rule 12(f) motion to strike is to avoid the expenditure of time

                                  21   and money that will arise from litigating spurious issues by dispensing with those issues prior to

                                  22   trial.” Solis v. Zenith Capital, LLC, No. 08–cv–4854–PJH, 2009 WL 1324051, at *3 (N.D. Cal.

                                  23   May 8, 2009) (citing Sidney–Vinstein v. A.H. Robins Co., 697 F.2d 880, 885 (9th Cir. 1983)).

                                  24           “[C]ourts in this district continue to require affirmative defenses to meet
                                       the Twombly/Iqbal standard.” Goobich v. Excelligence Learning Corp., No. 5:19-CV-06771-EJD,
                                  25
                                       2020 WL 1503685, at *2 (N.D. Cal. Mar. 30, 2020) (collecting cases). “This standard serves to
                                  26
                                       weed out the boilerplate listing of affirmative defenses which is commonplace in most defendants’
                                  27

                                  28   Case No.: 5:19-cv-06226-EJD
                                       ORDER GRANTING IN PART AND DENYING IN PART MOTION TO STRIKE
                                                                        4
                                           Case 5:19-cv-06226-EJD Document 49 Filed 05/29/20 Page 5 of 9




                                   1   pleadings where many of the defenses alleged are irrelevant to the claims asserted.” Perez v.

                                   2   Gordon & Wong Law Group, P.C., No. 11-CV-03323-LHK, 2012 WL 1029425, at *8 (N.D. Cal.

                                   3   Mar. 26, 2012) (internal quotations and citations omitted). Thus, “[w]hile a defense need not

                                   4   include extensive factual allegations in order to give fair notice, bare statements reciting mere

                                   5   legal conclusions may not be sufficient.” Id. (internal quotation and citation omitted). In order to

                                   6   satisfy Rule 8’s pleading requirements, “a defendant’s pleading of affirmative defenses must put a

                                   7   plaintiff on notice of the underlying factual bases of the defense.” Id. (citing Dion v. Fulton
                                       Friedman & Gullace LLP, No. 11-2727 SC, 2012 WL 160221, at *2 (N.D. Cal. Jan. 17, 2012)).
                                   8
                                               “With a motion to strike, just as with a motion to dismiss, the court should view the
                                   9
                                       pleading in the light most favorable to the nonmoving party.” Platte Anchor Bolt v. IHI, Inc., 352
                                  10
                                       F.Supp.2d 1048, 1057 (N.D. Cal. 2004). “Affirmative defenses are insufficient as a matter of law
                                  11
                                       where there are no questions of fact, any questions of law are clear and not in dispute, and under
                                  12
Northern District of California




                                       no set of circumstances could the defense succeed.” Hernandez v. Cty. of Monterey, 306 F.R.D.
 United States District Court




                                  13
                                       279, 284-85 (N.D. Cal. 2015) (internal quotations and citations omitted).
                                  14
                                               When a court strikes an affirmative defense, leave to amend should be freely given so long
                                  15
                                       as there is no prejudice to the moving party. Wyshak v. City Nat’l Bank, 607 F.2d 824, 826 (9th
                                  16
                                       Cir. 1979); see also Fed. R. Civ. P. 15(a)(2) (“The court should freely give leave [to amend] when
                                  17
                                       justice so requires”).
                                  18
                                           III.    Discussion
                                  19
                                                       a. Fourth Affirmative Defense – Naked License Abandonment
                                  20
                                               In its Amended Answer, Defendant argues that Plaintiff abandoned the Neo4j mark by (1)
                                  21
                                       creating “confusion” by using it as both a company name and the name of multiple software
                                  22
                                       products; and (2) distributing Neo4j-branded software via an open source license, which allegedly
                                  23
                                       amounts to naked licensing.
                                  24
                                               Under the Lanham Act, a mark can only be deemed “abandoned” when either of the
                                  25
                                       following occurs: “(1) When its use has been discontinued with intent not to resume such use,” or
                                  26
                                       “(2) When any course of conduct of the owner, including acts of omission as well as commission,
                                  27

                                  28   Case No.: 5:19-cv-06226-EJD
                                       ORDER GRANTING IN PART AND DENYING IN PART MOTION TO STRIKE
                                                                        5
                                           Case 5:19-cv-06226-EJD Document 49 Filed 05/29/20 Page 6 of 9




                                   1   causes the mark to become the generic name for the goods or services on or in connection with

                                   2   which it is used or otherwise to lose its significance as a mark.” 15 U.S.C. § 1127. Both of

                                   3   Defendant’s arguments fall under the second definition of abandonment.

                                   4          In the PureThink Order, this Court held that the alleged confusion caused by Plaintiff using

                                   5   “Neo4j” in its company name and its product name is not sufficient to show that the mark has

                                   6   “become the generic name” for goods of the same type or that it has “los[t] its significance as a

                                   7   mark” such that the mark could be found to be abandoned. See PureThink Order, p. 10 (citing 15

                                   8   U.S.C. § 1127). The Court further held that the allegation that under the open source license

                                   9   Neo4j USA has no right to inspect or supervise the quality of the open source licensees’ work,

                                  10   does not by itself indicate that Neo4j USA failed to exercise adequate control over use of the

                                  11   trademark. Id. at p. 13. The Court adopts the reasoning laid out in the PureThink Order and

                                  12   similarly finds here that Defendant’s allegations of confusion and lack of control are insufficient to
Northern District of California
 United States District Court




                                  13   state an affirmative defense of abandonment based on naked licensing.

                                  14          While the absence of a control provision in the open source license is not conclusive of a

                                  15   lack of control, it is possible that Defendant may be able to allege a lack of actual control over use

                                  16   of the trademark sufficient to establish a naked license defense. See Barcamerica Int’l USA Trust

                                  17   v. Tyfield Importers, Inc., 289 F.3d 589, 596 (9th Cir. 2002). Because amending the answer to add

                                  18   allegations regarding Plaintiff’s lack of actual control over use of the trademark would not cause

                                  19   prejudice to Plaintiff, the Court grants Defendant leave to amend its answer. Leadsinger, Inc. v.

                                  20   Music Publ’g, 512 F.3d 522, 532 (9th Cir. 2008). The Court. Therefore, GRANTS Plaintiff’s

                                  21   Motion to strike the fourth affirmative defense without prejudice.

                                  22                  b. Fifth Affirmative Defense

                                  23          With respect to its Right to Fork affirmative defense, Defendant alleges that “[b]y using a

                                  24   public repository at GitHub, the open source versions of Neo4j are subject to the GitHub Terms of

                                  25   Service which allow any user to use and fork the software.” Amended Answer, ¶ 5, p. 7. It

                                  26   asserts that to the extent Plaintiff is alleging that Defendant’s forking and use of the open source

                                  27   Neo4j software constitutes a violation of the Lanham Act or an Unfair Trade Practice “that claim

                                  28   Case No.: 5:19-cv-06226-EJD
                                       ORDER GRANTING IN PART AND DENYING IN PART MOTION TO STRIKE
                                                                        6
                                           Case 5:19-cv-06226-EJD Document 49 Filed 05/29/20 Page 7 of 9




                                   1   is barred by the GitHub Terms of Service which expressly allow for such forking and use.” Ibid.

                                   2          Plaintiff argues that the Right to Fork defense is improper for two reasons. First, Plaintiff

                                   3   argues that the defense is inadequately pled because Defendant fails to show how the right to fork

                                   4   under the GitHub Terms of Service would absolve Defendant of liability for infringement of the

                                   5   Neo4j mark or for unfair competition. Motion, p. 14. Second, Plaintiff argues that the affirmative

                                   6   defense is extraneous to Plaintiff’s claims because an omitted portion of the GitHub Terms of

                                   7   Service make clear that the right to fork does not absolve a user from trademark infringement. Id.

                                   8   at p. 14-15. Specifically, the GitHub Terms of Service state that users “must not violate any

                                   9   applicable laws, including copyright or trademark laws.” See Dkt. No. 32-1.1

                                  10          Defendant points out in its Opposition that the Complaint raises multiple allegations

                                  11   related to Defendant’s forking of the open source software. Opposition, p. 6-7. For example,

                                  12   Plaintiff alleges that Defendant’s forking of the open source software is misleading to customers
Northern District of California
 United States District Court




                                  13   because “Defendant is creating software that is not of the same quality as if it were compiled by

                                  14   Plaintiff.” Complaint, ¶ 23. Plaintiff further alleges that the forked version of the software that

                                  15   Defendant provides contains executable files with “neo4j” in their name. Id. at ¶ 24. Defendant’s

                                  16   Right to Fork defense asserts that the GitHub Terms of Service expressly permit Defendant to

                                  17   engage in these actions.

                                  18          The Court agrees with Plaintiff that the GitHub Terms of Service do not give Defendant a

                                  19

                                  20   1
                                              The Court finds that the GitHub Terms of Service were incorporated by reference into
                                  21
                                       Defendant’s Amended Answer. The Court therefore takes judicial notices of the GitHub Terms of
                                  22
                                       Service. In re Apple, AT & T iPad Unlimited Data Plan Litig., No. C-10-02553 RMW, 2012 WL
                                  23
                                       2428248, at *2 (N.D. Cal. June 26, 2012) (on a motion to strike, the court may only consider “the
                                  24
                                       face of the pleading under attack or . . . matters of which the court may take judicial notice.”);
                                  25
                                       Galbraith v. County of Santa Clara, 307 F.3d 1119 (9th Cir. 2002) (holding that a document may
                                  26
                                       be incorporated by reference into a pleading if the party refers extensively to the document, even if
                                  27
                                       the document is not attached to the pleading).
                                  28   Case No.: 5:19-cv-06226-EJD
                                       ORDER GRANTING IN PART AND DENYING IN PART MOTION TO STRIKE
                                                                                      7
                                           Case 5:19-cv-06226-EJD Document 49 Filed 05/29/20 Page 8 of 9




                                   1   “legal or contractual right to violate the Lanham Act or the California UCL,” but the Court does

                                   2   not agree that the facts alleged in the Right to Fork defense are extraneous to Plaintiff’s claims.

                                   3   Motion, p. 9. If the actions that Plaintiff challenges were in accordance with the GitHub Terms of

                                   4   Service—and for the purpose of this motion the Court assumes that they were—such facts would

                                   5   certainly be relevant to Plaintiff’s claims. For example, if legitimate forking results in executable

                                   6   files that necessarily include the name “neo4j,” then the use of the mark in these file names may

                                   7   be less likely to mislead consumers. Thus, the Court is not convinced that the Right to Fork

                                   8   defense has no “important relationship to the claim for relief.” See Fantasy, Inc. v. Fogerty, 984

                                   9   F.2d 1524, 1527 (9th Cir. 1993), rev’d on other grounds, 510 U.S. 517 (1994); E.E.O.C. v.

                                  10   Interstate Hotels, L.L.C., No. C 04-04092 WHA, 2005 WL 885604, at *1 (N.D. Cal. Apr. 14,

                                  11   2005) (“To determine that a defense is insufficient as a matter of law, the court must be convinced

                                  12   that there are no questions of fact, that any questions of law are clear and not in dispute, and that
Northern District of California
 United States District Court




                                  13   under no set of circumstances could the defense succeed.”).

                                  14           The Court DENIES Plaintiff’s Motion to strike the fifth affirmative defense.

                                  15                   c. Sixth Affirmative Defense

                                  16           Plaintiff argues and the Court agrees that a misstatement of a date of first use in a

                                  17   registration in and of itself does not support cancellation of the trademark. See Pony Exp. Courier

                                  18   Corp. of Am. v. Pony Exp. Delivery Serv., 872 F.2d 317, 319 (9th Cir. 1989); Teeter-Totter, LLC v.

                                  19   Palm Bay Int’l, Inc., 344 F.Supp.3d 1100, 1109 (N.D. Cal. 2018) (citing same) (dismissing

                                  20   trademark cancellation counterclaim because “allegations that [the trademark applicant] made

                                  21   false statements about [its] date of first use in commerce are not sufficient to state a claim . . . for

                                  22   fraud to cancel [Plaintiff’s trademark] registration”).

                                  23            In its Opposition, Defendant agreed to strike the Sixth Affirmative Defense. Opposition,

                                  24   Dkt. No. 36, p. 2, fn. 1. Given this concession, the Court finds that amendment would be futile.

                                  25   See Telesaurus VPC, LLC v. Power, 623 F.3d 998, 1003 (9th Cir. 2010) (the Court “may deny a

                                  26   plaintiff leave to amend if it determines that allegation of other facts consistent with the

                                  27   challenged pleading could not possibly cure the deficiency.”). Accordingly, the Court GRANTS

                                  28   Case No.: 5:19-cv-06226-EJD
                                       ORDER GRANTING IN PART AND DENYING IN PART MOTION TO STRIKE
                                                                        8
                                           Case 5:19-cv-06226-EJD Document 49 Filed 05/29/20 Page 9 of 9




                                   1   Plaintiff’s Motion as to the sixth affirmative defense and STRIKES this portion of the Amended

                                   2   Complaint with prejudice.

                                   3       IV.     Conclusion

                                   4             For the reasons stated above, Plaintiff’s motion to strike is GRANTED IN PART AND

                                   5   DENIED IN PART. The Court STRIKES Defendant’s fourth affirmative defense with leave to

                                   6   amend and STRIKES Defendant’s sixth affirmative defense with prejudice. The Court DENIES

                                   7   Plaintiff’s motion to strike the fifth affirmative defense.

                                   8          If Defendant wishes to file a second amended answer for the purpose of adding allegations

                                   9   to the fourth affirmative defense, it may do so no later than June 12, 2020.

                                  10          IT IS SO ORDERED.

                                  11   Dated: May 29, 2020

                                  12                                                     ______________________________________
Northern District of California
 United States District Court




                                                                                         EDWARD J. DAVILA
                                  13                                                     United States District Judge
                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28   Case No.: 5:19-cv-06226-EJD
                                       ORDER GRANTING IN PART AND DENYING IN PART MOTION TO STRIKE
                                                                        9
